Title: To Thomas Jefferson from Bernard Peyton, 1 January 1824
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
1st Jany 1824
I hand herewith your quarterly a/c, to 31st: ulto:, shewing a balance against you of $2066.48,—You will observe the balance due me on last a/c rendd, to 6 Octr, is stated at $1334.78, it should have been $1334.98, as you will see, by an error of addition, of 20¢, in that a/c—Your favor of the 28 ulto:, together with the enclosures, are recd, & I have this day pd your dft:, for $200, favor Wolfe & Raphael & will pay, when presented, the dft: to Leitch, which will swell your balance to $2,330.98 Dollars, and which I regret much to be compeld to ask payt of, to assist me in raising a large sum of money, the last of this month, to make up the amt of the installment, then due, on Preston’s debt to the commonwealth, which his resources have been unable to meet, bearing the impossibility of affecting rates of real estate, & to fail in remitting it, on the day it is due, would be fatal to me, under these circumstances, which do not admit of disappointment, or postponement, hope you will see a sufficient apology for my request.Flour is going down to nothing, sales at $5 ⅛, sixty days, & $5 Cash, as much as can be had for it, & at that price even, there are few or no purchasers—I have this day sold what I have of yours & Jeffersons’ at the former price, to a safe House—sales will be rendd hereafter—Yours very TrulyB. Peyton